594 F.2d 1282
79-1 USTC  P 9339
HILL, FARRER & BURRILL, a General Partnership, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-1967.
United States Court of Appeals,Ninth Circuit.
April 9, 1979.

Jack R. White, Hill, Farrer & Burrill, Jack R. White, Los Angeles, Cal., for petitioner-appellant.
Gilbert E. Andrews, Myron C. Baum, Libero Martinelli, Jr., Washington, D. C., for respondent-appellee.
Petition to Review a Decision of the Tax Court of the United States.
Before WALLACE and TANG, Circuit Judges, and TURRENTINE, District Judge.*
PER CURIAM.


1
This is a Petition to Review a Decision of the Tax Court of the United States upholding a determination that appellant's employee profit-sharing plan, adopted June 27, 1975, and amended November 7, 1975, fails to qualify under Section 401 of the Internal Revenue Code.  (26 U.S.C.).  Under that plan some of appellant's employees were held to be "owner-employees" within the meaning of Section 401(c)(3)B of the Internal Revenue Code.  Appellant appeals and contends the Tax Court erred in its construction of the foregoing section arguing that none of the 19 partners in the law firm owned more than a ten percent (10%) interest in the profit interest of the partnership.  We disagree.


2
The judgment of the Tax Court is affirmed for the reasons stated in the opinion of Judge Featherston, 1976, 67 T.C. 411.


3
AFFIRMED.



*
 The Honorable Howard B. Turrentine, United States District Judge, for the Southern District of California, sitting by designation